Exhibit 10.2

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
March 28, 2011 by and between The Wet Seal, Inc., Delaware corporation (the
“Company”), and Ken Seipel (“Participant”). Capitalized terms not defined herein
will have the meaning ascribed to them in the Company’s Amended and Restated
2005 Stock Incentive Plan, as amended and/or restated from time to time (the
“Plan”).

 

Total Option Shares:

   400,000

Exercise Price Per Share:

   $[            ]

Date of Grant:

   March 28, 2011

Expiration Date:

   March 28, 2018

Type of Stock Option

  

(Check One):

   ¨ Incentive Stock Option, to the maximum extent permissible    x Nonqualified
Stock Option

1. Grant of Option.

1.1 The Company hereby grants to Participant an option (this “Option”) to
purchase the total number of shares of Common Stock of the Company set forth
above as Total Option Shares (the “Shares”) at the Exercise Price Per Share,
subject to all of the terms and conditions of this Agreement and the Plan.

1.2 The grant of this Option to Participant is made in consideration of the
services to be rendered to the Company by Participant, pursuant to that certain
Employment Agreement, dated as of March 21, 2011, between the Company and
Participant (the “Employment Agreement”). The Company acknowledges that this
Option is granted pursuant to the authority of the Board. This Option and the
Shares shall be subject to the terms and conditions of the Plan; provided that
to the extent there is conflict between the Plan and this Agreement, this
Agreement shall control.

2. Exercise Period.

2.1. This Option will become vested and exercisable with respect to (a) One
Hundred Thousand (100,000) of the Shares on each of the next two
(2) anniversaries of the Date of Grant and (b) Two Hundred Thousand (200,000) of
the Shares on the third (3rd) anniversary of the Date of Grant until this Option
is one hundred percent (100%) vested, subject to Participant’s Continuous
Service as Chief Operating Officer with the Company on each of those vesting
dates. Except as provided in this Agreement, unvested Shares will not be
exercisable on or after Participant’s termination of Continuous Service as Chief
Operating Officer (“Termination Date”) and will immediately terminate on such
Termination Date.



--------------------------------------------------------------------------------

2.2. This Option will expire on the Expiration Date set forth above or earlier
as provided in this Agreement or the Plan.

3. Termination of Continuous Service.

3.1. If Participant’s Continuous Service as Chief Operating Officer is
terminated, this Option will remain exercisable as follows:

(a) If Participant’s termination of Continuous Service as Chief Operating
Officer is due to death, all unvested Shares that would have vested on the next
vesting date immediately following the Termination Date will vest and be
exercisable as of the Termination Date and all remaining unvested Shares will
terminate and all vested Shares will be exercisable by Participant’s designated
beneficiary, or if none, the person(s) to whom such Participant’s rights under
this Option are transferred by will or the laws of descent and distribution for
one (1) year following the Termination Date (but in no event beyond the term of
this Option).

(b) If Participant’s termination of Continuous Service as Chief Operating
Officer is due to Disability (as defined in the Employment Agreement), all
unvested Shares that would have vested on the next vesting date immediately
following the Termination Date will vest and be exercisable as of the
Termination Date and all remaining unvested Shares will terminate and all vested
Shares will be exercisable by Participant for one (1) year following the
Termination Date (but in no event beyond the term of this Option).

(c) If Participant’s termination of Continuous Service as Chief Operating
Officer is due to termination for Cause (as defined in the Employment Agreement)
or voluntary termination without Good Reason (as defined in the Employment
Agreement) by Participant, the Shares will terminate on the Termination Date,
regardless of whether the Shares were then exercisable.

(d) If Participant’s termination of Continuous Service as Chief Operating
Officer is due to termination without Cause (as defined in the Employment
Agreement) or termination for Good Reason (as defined in the Employment
Agreement) by Participant, all unvested Shares that would have vested on the
next vesting date immediately following the Termination Date will vest and be
exercisable as of the Termination Date and all remaining unvested Shares will
terminate on the Termination Date. All Shares (to the extent exercisable as of
the Termination Date, including previously vested Shares and Shares vested
pursuant to this Section 3.1(d)), will be exercisable for a period of six
(6) months following such Termination Date (but in no event beyond the term of
this Option) and will thereafter terminate. Participant’s status as Chief
Operating Officer will not be considered terminated in the case of a leave of
absence agreed to in writing by the Company (including but not limited to
military and sick leave); provided that, such leave is for a period of not more
than three (3) months or reemployment upon expiration of such leave is
guaranteed by contract or statute.

3.2. Nothing in the Plan or this Agreement will confer on Participant any right
to the continuation of service with the Company, or any of its Subsidiaries, or
interfere in any way with the right of the Company or its Subsidiaries to
terminate his Continuous Service as Chief Operating Officer at any time.



--------------------------------------------------------------------------------

4. Manner of Exercise.

4.1. Participant (or in the case of exercise after Participant’s death or
Disability, Participant’s executor, administrator, heir or legatee, as the case
may be) may exercise this Option by giving written notice of exercise to the
Company in a form approved by the Company specifying the number of Shares to be
purchased. Such notice must be accompanied by the payment in full of the
aggregate exercise price for the Shares to be acquired. The aggregate exercise
price for the Shares may be paid by in the following manner: (a) cash or
certified or bank check, (b) surrender of Common Stock held by Participant for
at least six (6) months prior to exercise (or such longer or shorter period as
may be required to avoid a charge to earnings for financial accounting purposes)
or the attestation of ownership of such shares, in either case, if so permitted
by the Company, (c) if established by the Company, through a “same day sale”
commitment from Participant and a broker-dealer selected by the Company that is
a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Participant irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased sufficient to pay for the total exercise
price and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the total exercise price directly to the Company, or (d) by
any combination of the foregoing or such other manner as determined by the
Board, and, in all instances, to the extent permitted by applicable law.
Participant’s subsequent transfer or disposition of any Shares acquired upon
exercise of an Option will be subject to any Federal and state laws then
applicable, specifically securities law, and the terms and conditions of the
Plan.

4.2. Upon (a) exercise of a Nonqualified Stock Option or (b) under any other
circumstances determined by the Committee in its sole discretion, the Company
will have the right to require any Participant, and such Participant by
accepting the Awards granted under the Plan agrees, to pay to the Company the
amount of any federal, state, local income taxes or other taxes incurred by
reason of the exercise of this Option granted hereunder that the Company may be
required to withhold with respect thereto. In the event of clauses (a) or (b),
Participant will pay to the Company such amount as the Company deems necessary
to satisfy its minimum tax withholding obligation and such payment will be made:
(i) in cash, (ii) to the extent authorized by the Compensation Committee of the
Board (the “Committee”), having the Company retain shares which would otherwise
be delivered upon exercise of this Option, (iii) to the extent authorized by the
Committee, delivering or attesting to ownership of the Shares owned by the
holder of this Option for at least six (6) months prior to the exercise of this
Option (or such longer or shorter period as may be required to avoid a change to
earnings for financial accounting purposes), or (iv) any combination of any such
methods. For purposes hereof, the Shares will be valued at Fair Market Value.

5. Issuance of Shares. Except as otherwise provided in the Plan or this
Agreement, as promptly as practicable after receipt of such written notification
of exercise and full payment of the exercise price and any required income tax
withholding, the Company will issue or transfer to Participant the number of
Shares with respect to which this Option have been so exercised (less any Shares
withheld in satisfaction of tax withholding obligations, if any), and will
deliver to Participant a certificate or certificates therefor or in book entry
form, registered in Participant’s name.



--------------------------------------------------------------------------------

6. Company; Participant.

6.1. The term “Company” as used in this Agreement with reference to Continuous
Service as Chief Operating Officer will include the Company and its
Subsidiaries, if any, as appropriate.

6.2. Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom this Option may be transferred by will or by the laws of descent
and distribution, the word “Participant” will be deemed to include such person
or persons.

7. Non-Transferability. This Option is not transferable by Participant otherwise
than to a designated beneficiary upon death or by will or the laws of descent
and distribution, and is exercisable during Participant’s lifetime only by her.
No assignment or transfer of this Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except to a
designated beneficiary, upon death, by will or the laws of descent and
distribution), will vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer this Option
will terminate and become of no further effect.

8. Rights as Stockholder. Participant or a transferee of this Option will have
no rights as stockholder with respect to any Shares until he or she will have
become the holder of record of such Shares, and no adjustment will be made for
dividends or distributions or other rights in respect of such Shares for which
the record date is prior to the date upon which he or she will become the holder
of record thereof.

9. Adjustments. The Shares into which this Option is exercisable may be adjusted
or terminated in any manner as contemplated by the Plan.

10. Change of Control. Notwithstanding the terms of the Plan to the contrary, to
the extent Participant is terminated without Cause by the Company or its
successor or Participant terminates his employment for Good Reason within one
hundred and eighty (180) days after a Change of Control, Participant shall be
entitled to the greater of:

(a) the vesting in full of his then unvested Shares that would have vested on
the vesting date immediately following the Termination Date, and

(b) (i) if the consideration per share payable to the Company’s stockholders at
the closing of the Change of Control transaction equals or exceeds $5.52, the
vesting of thirty-three and one-third percent (33 1/3%) of all the remaining
unvested Shares, (ii) if the consideration per share payable to the Company’s
stockholders at the closing of the Change of Control transaction equals or
exceeds $6.96, the vesting of sixty-six and two-thirds percent (66 2/3%) of all
the remaining unvested Shares; or (iii) if the consideration per share payable
to the Company’s stockholders at the closing of the Change of Control
transaction equals or exceeds $8.40, the vesting of all the remaining unvested
Shares.



--------------------------------------------------------------------------------

11. Registration. The Company hereby agrees to register the Shares as promptly
as practicable after the granting of this Option on Registration Statements on
Form S-8 and Form S-3, as the case may be (or any successor to Form S-8 or Form
S-3, as applicable), or to the extent not available, on any similar short-form
registration statement.

12. Compliance with Law. Notwithstanding any of the provisions hereof,
Participant hereby agrees that he will not exercise this Option, and that the
Company will not be obligated to issue or transfer any Shares to Participant
hereunder, if the exercise hereof or the issuance or transfer of such Shares
will constitute a violation by Participant or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee will be final, binding and conclusive. The Company
shall take all appropriate steps, including, to the extent necessary, the filing
of an appropriate registration statement at its sole expense, such that
Participant may sell the Shares upon the lapse of the restrictions set forth
herein, subject to the Company’s insider trading policies.

13. Notices.

13.1 All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to the Company,

Vice President, Human Resources

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Facsimile No.: (949) 699-4722

If to Participant, at the most recent address listed in the Company’s records.

13.2 All notices, requests or other communications will be effective and deemed
given only as follows: (a) if given by personal delivery, upon such personal
delivery, (b) if sent by certified or registered mail, on the fifth business day
after being deposited in the United States mail, (c) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (d) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.



--------------------------------------------------------------------------------

14. Binding Effect. Subject to Section 7 hereof, this Agreement will be binding
upon the heirs, executors, administrators and successors of the parties hereto.

15. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California without regard to its
conflict of law principles.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and Participant hereby acknowledges that a copy of the Plan is
attached hereto as Exhibit A.

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and the person or persons
to whom this Agreement may be transferred by will or the laws of descent or
distribution.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

(signature page follows)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:       Name:   Title:

 

PARTICIPANT    Ken Seipel

EXHIBIT A

THE WET SEAL, INC.

AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN